Exhibit 10.11
 
AMENDMENT #3
(FEBRUARY 2005 LICENSE AGREEMENT)




This amendment #3, effective as of the 31st day of January 2007 (“Third
Amendment Effective Date”), amends the February 1, 2005 License Agreement
entered into and between The Trustees of Columbia University in the City of New
York, a New York corporation located at 116th street and Broadway, New York, New
York, 10027 (“Columbia”), and Omnimmune Corp., a Texas corporation located at
4600 Post Oak Place, Suite 352, Houston, Texas 77027 (“Company”), as amended on
March 29, 2005 and June 10, 2005 (collectively, the “Agreement”) according to
the following terms and conditions:


1)  
Section 3a(ii)(a) is amended by replacing the entirety of this section with the
following:



“$25,000 by May 1, 2007, and”


2)  
Section 3e is hereby amended by replacing the entirety of this section with the
following:



“e.           License Maintenance Fees – Company shall pay annual license
maintenance fees according to the schedule below:
$10,000 on or before May 1, 2007;
$20,000 on or before May 1, 2008;
$35,000 on or before May 1, 2009;
$50,000 on or before May 1, 2010; and $40,000 each first of May thereafter.”


3)  
Section 6a(i) is amended by replacing the entirety of this section with the
following:



“Before February 1, 2008, Company and/or its Sublicensees or Affiliates shall
have spent at least four hundred thousand dollars ($400,000) on the direct
research and development of Licensed Product(s) in the Field.”


4)  
Section 6a(iii) is amended by replacing the entirety of this section with the
following:



“Before February 1, 2010, Company and/or its Sublicensees or Affiliates shall
have spent at least $2,500,000 on the direct research and development of
Licensed Product(s) in the Field.”


5)  
Section 6a(iv) is amended by replacing the entirety of this section with the
following:



“(iv)           Diagnosis


(a) Company and/or its Sublicensees or Affiliates shall file an application with
the FDA for at least one (1) Licensed Product for diagnosis of a human disease
before February 1, 2008.
 
(b) Company and/or its Sublicensees or Affiliates shall have received FDA
approval for at least one (1) Licensed Product for diagnosis of a human disease
before February 1, 2010.
 
(c) Company and/or its Sublicensees or Affiliates shall file develop and market
at least one (1) Licensed Product for diagnosis of a human disease somewhere in
the world before February 1, 2011.”


6)  
Section 6a(v) is amended by replacing the entirety of this section with the
following:



“(v)           Therapy
 
(a) Company and/or its Sublicensees or Affiliates shall begin the first animal
efficacy study of a murine or humanized MAb or fragment or any other variation
thereof leading to a Licensed Product for therapy of a human disease before
February 1, 2008, and shall complete said animal study before February 1, 2010.
 
(b) Company and/or its Sublicensees or Affiliates shall begin the first human
clinical trial of at least one (1) Licensed Product for therapy of a human
disease before February 1, 2010.
 
(c) Company and/or its Sublicensees or Affiliates shall begin the first phase II
human clinical trial of at least one (1) Licensed Product for therapy of a human
disease before February 1, 2011.
 
(d) Company and/or its Sublicensees or Affiliates shall have filed an NDA with
the FDA for at least one (1) Licensed Product for therapy of a human disease
before February 1, 2013.”
 
 

--------------------------------------------------------------------------------



 
7)  
In consideration for the execution and delivery of this Amendment #3 by
Columbia, the Company will, upon such execution and delivery, (i) enter into an
Amended and Restated Stockholders Agreement of the Company, in form and
substances satisfactory to Columbia, and cause the stockholders of the Company
to enter into such agreement at such time, (ii) issue to Columbia a number of
additional shares of the common stock of the Company equal to 1% of the
fully-diluted equity of the Company after giving effect to such issuance, and
(iii) enter into a Stock Purchase Agreement, in form and substance satisfactory
to Columbia, with respect to such additional shares.



8)  
Except as expressly set forth in this Amendment #3, the Agreement shall remain
in full force and effect.  If there is any inconsistency or conflict between
this Amendment #3 and the Agreement, the provisions of this Amendment #3 shall
govern and control.  This Amendment #3 may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Amendment #3 shall
be binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.





IN WITNESS WHEREOF, the parties have executed this Amendment #3 in multiple
originals as of the date set out below next to their signatures.


                                                                          



 

OMNIMMUNE CORP.   THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK  
    /s/ Harris A. Lichtenstein          /s/ Michael J.
Cleare                                                          Harris A.
Lichtenstein, Ph.D.   Michael J. Cleare, Ph.D. President    Executive Director,
Columbia Innovation Enterprise Date:4/30/07   Date:5/2/07 tts# 33227

 
                                                                                                                      
                                                                                                 
                                                                                            
 
 
 
 